Daly, J.
I concur in the judgment pronounced at the special *498term, except as far as it declares that tbe trust estate shall cease when tbe two youngest children, or the survivor of them, arrive at the age of twenty-one years. The power given to accumulate beyond the minority of the testator’s children was void, but the estate in the trustees continues until tho two youngest children, or the survivor of them, attain the age of thirty years. So far as holding and managing the estate during the two lives, or until the two youngest children reach the ago of thirty years, if they live so long, it is a valid trust and may be executed. With this modification, therefore, I think tho judgment of the special term should be affirmed.
Judgment accordingly.